Citation Nr: 1636864	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a separate 30 percent rating for service-connected diabetic nephropathy with arterial hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in San Jose, Puerto Rico, which reduced from 30 percent to noncompensable the evaluation assigned to service-connected diabetic nephropathy with arterial hypertension, effective December 1, 2010.  


FINDING OF FACT

The April 2005 rating decision, which assigned a 30 percent evaluation for service-connected diabetic nephropathy with arterial hypertension was based on the law and evidence then of record and constituted a reasonable exercise of rating judgment; the rating action was not clearly and unmistakably erroneous in assigning a 30 percent evaluation for diabetic nephropathy with arterial hypertension.


CONCLUSION OF LAW

The reduction of the disability rating for service-connected diabetic nephropathy with arterial hypertension from 30 percent to noncompensable, effective December 1, 2010, was improper.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105(a), 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.115a, 4.150, Diagnostic Codes 7101, 7541 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to restore the Veteran's 30 percent rating for his service-connected diabetic nephropathy with arterial hypertension, a discussion as to how VA satisfied any applicable duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 is not necessary.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran contends that he is entitled to restoration of the 30 percent evaluation for his service-connected diabetic nephropathy with arterial hypertension and that the 30 percent evaluation assigned to this disability should not have been reduced.  

The RO reduced the Veteran's rating for his service-connected diabetic nephropathy with arterial hypertension based on a finding of clear and unmistakable error (CUE), rather than on a finding of improvement of the disability under the regulations applicable to rating reductions.  Thus, the Board will first address the CUE finding.

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied in a given situation, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the August 2010 rating decision, the RO concluded that the Veteran clearly and unmistakably did not meet the criteria for the assignment of at least a 10 percent rating for his hypertension, and the rating for the Veteran's diabetic nephropathy with arterial hypertension was reduced to noncompensably disabling.  The RO noted that in the April 2005 rating decision, the 30 percent rating had been assigned based on positive laboratory results of microalbuminuria and related disability of hypertension which was minimally compensable.  However, further review of the Veteran's VA examinations revealed that the Veteran's objective blood pressure readings did not meet the compensable standards of 10 percent or higher.  

Pursuant to Diagnostic Code 7541, renal involvement in diabetes mellitus is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541.

Renal dysfunction is assigned a noncompensable evaluation with albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, and is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or; for systolic blood pressure predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.

In the present case, it appears that the Veteran's blood pressure readings were not manifested by diastolic pressure predominantly 160 or more.  On VA examination in March 2005, his blood pressure readings were 110/66, 108/58 and 104/70.  At the examination, it was noted that the Veteran had been found to be hypertensive in 1996.  He was treated with medication for his hypertension.  As a 10 percent rating for hypertension would be satisfied with a history of diastolic pressure predominantly 100 or more with continuous medication required for control, the rated in April 2005 would have correctly assigned a 30 percent rating for diabetic nephropathy with arterial hypertension based upon such a finding.  Here, at the time of the March 2005 VA examination, the Veteran had been on medication for hypertension since 1996.  The April 2005 rating determination that the Veteran met the requirements for a minimally compensable evaluation for hypertension based on a history of elevated blood pressure readings and prescribed medication is, therefore, a logical basis for the rating assigned at that time.  Although blood pressure readings back to 1996 were not of record in April 2005, the rating specialist could have validly based a finding that the Veteran met the criteria for a 10 percent rating for hypertension on elevated blood pressure readings in the past accompanied by the need for continuous medication for control.  Therefore, the Board cannot conclude that the assignment of a 30 percent rating for the service-connected diabetic nephropathy with arterial hypertension was an undebatable error that rises to the level of CUE.  

The finding of CUE in the August 2010 rating decision was not proper and the 30 percent rating for the Veteran's diabetic nephropathy with arterial hypertension is restored, effective December 1, 2010.  Accordingly, the Board need not discuss the rating criteria for renal dysfunction pertaining to findings on urinalysis.


ORDER

The reduction of the rating for the Veteran's diabetic nephropathy with arterial hypertension from December 1, 2010 was improper; the 30 percent rating is restored, effective December 1, 2010, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


